DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1 and 3; and addition of new claim 16 are noted.
Applicant’s reply overcomes the objection to claim 3.

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive.
Applicant argues that Al-Ghamdi fails to explicitly or inherently disclose the limitation wherein “the heavy oil source is in direct fluid communication with the hydroprocessing unit to pass the heavy oil directly to the hydroprocessing unit.”
The office respectfully disagrees. Line 104 in Fig. 1 is a “heavy oil source” and is directly connected to hydroprocessing unit 124 (also see [0025], wherein the contents of the hydrocarbon fraction of line 104 have a boiling point of at least 180°C or even at least 350°C, clearly within the scope of what a person of ordinary skill in the art would consider a “heavy oil”).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Ghamdi (WO 2018/039300).
Regarding claim 1, an apparatus is disclosed in which line 104 is a “heavy oil source” as it provides heavy oil (the heavier fraction of crude). (Al-Ghamdi, para. [0024] & [0026]). Line 104 is in direct fluid connection with a hydroprocessing unit 124 and passes directly thereto. (Id. at fig. 1). The hydroprocessing unit includes a hydrodemetalization catalyst, a hydrodesulfurization catalyst, and a hydrodearomatization catalyst. (Id. at para. [0029]). The apparatus of Al-Ghamdi contains a high-severity FCC unit 149, in which the outlet of the hydroprocessing unit 124 is directly fluidly connected to the inlet of the high-severity FCC unit. (Id. at Fig. 1).
Regarding claim 2, the hydroprocessing unit may be multiple beds arranged in series (equivalent to two or more beds). (Id. at para. [0030]).
Regarding claim 3, the reaction zones may be packed bed reaction zones. (Id. at para. [0019]).
Regarding claim 4, the hydroprocessing unit contains HDS, HDA, HDM zones containing the corresponding catalysts. (Id. at para. [0029).
Regarding claim 13, the high-severity FCC unit contains a catalyst feed mixing zone 126, a reaction zone 127, a separation zone 128, and a catalyst regeneration zone 130. (Id. at para. [0032]).
Regarding claim 14, the hydroprocessing unit is in direct fluid communication with the catalyst feed mixing zone. (Id. at para. [0032] and Fig. 1).
Regarding claim 15, an outlet of the high-severity FCC unit is in direct fluid communication with a separation unit. (Id. at para. [0034] and Fig. 1).
Regarding claim 16, the material or article worked upon by an apparatus is not structurally limiting. MPEP 2115. However, the office notes that Al-Ghamdi is nevertheless considered to teach the claim limitation in an interpretation wherein the “heavy oil source” is the separator 102, which .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ghamdi, as applied to claim 1 above.
Regarding claims 5-12, Al-Ghamdi teaches HDM, HDA, and HDS reaction zones, but does not specify the order in which they occur in the reactor(s), nor does it specify whether the zones are contained within any particular same or separate reactors. (Al-Ghamdi, para. [0019], [0029]-[0031]). However, Al-Ghamdi suggests that one or more of the reaction zones may be disposed within a reactor. (Id. at para. [0019]). Al-Ghamdi further teaches that the purpose of the hydroprocessing unit is to “at least partially reduce the content of metals, nitrogen, sulfur, and aromatic moieties.” (Id. at para. [0029]). The specific example a sequence of HDM, followed by HDS, followed by HDA is taught. (Id.) Given this teaching and suggestion, it would have been obvious to the person of ordinary skill at the time of filing to utilize the reaction zones in a manner which served the goal of reducing those moieties. Such a person could design the apparatus with as many (e.g. three) or few (e.g. one) reactor vessels as were necessary when considering such factors as space availability at the site, relative costs of construction, energy usage/heat capture and reuse. Thus, the choice of bed arrangement appears to be one of design. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Renee Robinson/Primary Examiner, Art Unit 1772